In a child sup port proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Nassau County (Miller, S.M.), dated September 12, 2006, which, after a hearing, denied his petition for a downward modification of his child support obligation, and (2) an order of the same court (Zimmerman, J.), dated February 26, 2007, which denied his objections to the order dated September 12, 2006.
Ordered that the appeal from the order dated September 12, 2006, is dismissed, without costs or disbursements, as that order was superseded by the order dated February 26, 2007; and it is further,
*629Ordered that the order dated February 26, 2007, is affirmed, with one bill of costs.
The father failed to establish an unanticipated change in circumstances sufficient to justify a downward modification of his child support obligation (see Heller v Heller, 43 AD3d 999 [2007]; Matter of Connolly v Connolly, 39 AD3d 643 [2007]; Schlakman v Schlakman, 38 AD3d 640 [2007], lv dismissed 9 NY3d 982 [2007]; Matter of Silver v Akerson, 34 AD3d 487 [2006]).
The father’s remaining contentions are without merit. Mastro, J.E, Lifson, Covello and Angiolillo, JJ., concur.